This is an appeal from the order of the court below granting a new trial in an action of trespass to recover damages for the death of plaintiff's husband. The new trial was granted for the sole reason that the trial judge felt that he had not properly instructed the jury as to its duty in passing upon the credibility of the testimony of a doctor called on behalf of plaintiff. In his opinion, the judge states he thinks justice is best served by a new trial. The trial judge did not abuse his discretion.
Order affirmed.